Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 09/23/2022 with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-12, 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Minamisawa (WO2019221021).
	As to independent claim 1, Minamisawa teaches a driving mechanism (1), comprising: a fixed portion (39); a movable portion (17) that is movable relative to the fixed portion (39), and is used for holding an optical module (3) having an optical axis (L); a driving assembly (11, 23) for driving the movable portion (17) to move relative to the fixed portion (39); and a connecting element (21) movably connected to the fixed portion (39) and the movable portion (17) as shown in figure 5.  
As to claim 2/1, Minamisawa teaches wherein the connecting element (21) comprises a pair of connecting portions (19) directly and movably connected to either the movable portion (17) or the fixed portion as shown in figure 5.  
As to claim 3/2, Minamisawa teaches wherein the connecting element (21) further comprises another pair of connecting portions (20) directly and movably connected to the other of the movable portion or the fixed portion (39, through element 38) as shown in figure 5.  
As to claim 4/2, Minamisawa teaches wherein the movable portion (17) comprises a holder (see figure 5), and the holder (see figure 5) comprises a contact element (37) contacting one of the connecting portions (19) as shown in figure 5 and 11.  
As to claim 10/4, Minamisawa teaches wherein the fixed portion (39) comprises a base (43), the movable portion (17) comprises a holder (see figure 5), and the holder (see figure 5) is disposed between the base (see figure 5) and the optical module (3) as shown in figure 5.  
As to claim 11/4, Minamisawa teaches wherein the fixed portion (39) comprises a base (43) , the movable portion (17) comprises a holder (see figure 5), and the optical module (3) is disposed between the holder (see figure 5) and the base (43) as shown in figure 5.  
As to claim 12/3, Minamisawa teaches wherein the movable portion (17) comprises a holder (see figure 5), the holder (see figure 5) comprises a contact element (21) contacting one of the connecting portions (19) as shown in figure 5.  
As to claim 15/1, Minamisawa teaches wherein no magnet is positioned between the optical module (3) and the fixed portion (39) as shown in figure 5.  
As to claim 16/1, Minamisawa teaches wherein the optical module (3) further comprises a sensor (45), the optical module (3) is substantially rectangular, and the 21Docket No.: 9198-A26925C1US/D1/HenryLin/Dean driving assembly (11, 23) and the sensor (45) are positioned at different sides of the optical module (3) as shown in figure 5.  
As to claim 17/1, Minamisawa teaches wherein the optical module (3) further comprises a sensor (45) , the optical module (3) is substantially rectangular, and the driving assembly (11, 23) and the sensor (45) are positioned at a same side of the optical module (3) as shown in figure 5.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa (WO2019221021) as applied in claim 4 above, and further in view of Minamisawa (9,933,629) hereinafter said Minamisawa’629.
As to claim 5/4, Minamisawa teaches the claimed limitation as discussed above except wherein the contact element comprises two contact portions, and one of the connecting portions is positioned between the contact portions.  
However Minamisawa’629 teaches the contact element (1160) comprises two contact portions (1161, 1162), and one of the connecting portions (34) is positioned between the contact portions (1161, 1162) as shown in figure 10, for the advantageous benefit of providing a drive current for shake correction can be reduced and responsibility of the shake correction can be improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Minamisawa by using the contact element comprises two contact portions, and one of the connecting portions is positioned between the contact portions, as taught by Minamisawa’629, to provide a drive current for shake correction can be reduced and responsibility of the shake correction can be improved.
As to claim 6/5, Minamisawa in view of Minamisawa’629 teaches the claimed limitation as discussed above except wherein each of the contact portions further comprises an assembly portion, and the connecting portion is partially positioned in the assembly portion.
However Minamisawa’629 teaches each of the contact portions (1161, 1162) further comprises an assembly portion (concave portion, see figure 10), and the connecting portion (34) is partially positioned in the assembly portion (concave portion, see figure 10) as shown in figure 10, for the advantageous benefit of providing a drive current for shake correction can be reduced and responsibility of the shake correction can be improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Minamisawa in view of Minamisawa’629 by using each of the contact portions further comprises an assembly portion, and the connecting portion is partially positioned in the assembly portion, as taught by Minamisawa’629, to provide a drive current for shake correction can be reduced and responsibility of the shake correction can be improved.
As to claim 7/6, Minamisawa in view of Minamisawa’629 teaches the claimed limitation as discussed above except teaches wherein a portion of the assembly portion that contacts the contact portion is not a right angle.
However Minamisawa’629 teaches a portion of the assembly portion (concave portion, see figure 10) that contacts the contact portion (34) is not a right angle as shown in figure 10, for the advantageous benefit of providing a drive current for shake correction can be reduced and responsibility of the shake correction can be improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Minamisawa in view of Minamisawa’629 by using a portion of the assembly portion that contacts the contact portion is not a right angle, as taught by Minamisawa’629, to provide a drive current for shake correction can be reduced and responsibility of the shake correction can be improved.
As to claim 8/5, Minamisawa teaches wherein the connecting portion (20) overlaps one of the contact portions (see figure 5) when viewed along the optical axis as shown in figure 5.  
 Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa (WO2019221021) as applied in claim 1 above, and further in view of Minamisawa (US PG Pub 2019/0235267) hereinafter said Minamisawa’267.
As to claim 13/1, Minamisawa teaches the claimed limitation as discussed above except wherein the fixed portion comprises a frame surrounding the movable portion, and the optical module does not overlap the frame when viewed along the optical axis.  
Minamisawa’267 teaches the fixed portion (10) comprises a frame (110,120) surrounding the movable portion (20), and the optical module (210) does not overlap the frame when viewed along the optical axis (L) as shown in figures 1, 3 and 4, for the advantageous benefit providing an optical unit with a shake correction function in which a swing allowable range is surely restricted and a movement due to a drop impact or the like in an optical axis direction of a movable body is made small and thereby the size is reduced and durability is enhanced.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Minamisawa by using the fixed portion comprises a frame surrounding the movable portion, and the optical module does not overlap the frame when viewed along the optical axis, as taught by Minamisawa’267, to provide an optical unit with a shake correction function in which a swing allowable range is surely restricted and a movement due to a drop impact or the like in an optical axis direction of a movable body is made small and thereby the size is reduced and durability is enhanced.
As to claim 20/1, Minamisawa in view of Minamisawa’267 teaches the claimed limitation as discussed above except wherein the connecting element comprises: a pair of first connecting portions directly connected to either the movable portion or the fixed portion; and a pair of second connecting portions directly connected to the other of the movable portion or the fixed portion, wherein a connection line of the pair of first connecting portions is perpendicular to a connection line of the pair of second connecting portions.
However Minamisawa’267 teaches the connecting element (330) comprises: a pair of first connecting portions (see annotated figure 8) directly connected to either the movable portion (220) or the fixed portion; and a pair of second connecting portions (see annotated figure 8) directly connected to the other of the movable portion (30, 32) or the fixed portion, wherein a connection line of the pair of first connecting portions (see annotated figure 8) is perpendicular to a connection line of the pair of second connecting portions (see annotated figure 8) as shown in figure 8, for the advantageous benefit providing an optical unit with a shake correction function in which a swing allowable range is surely restricted and a movement due to a drop impact or the like in an optical axis direction of a movable body is made small and thereby the size is reduced and durability is enhanced.

    PNG
    media_image1.png
    658
    414
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Minamisawa in view of Minamisawa’267 by using the connecting element comprises: a pair of first connecting portions directly connected to either the movable portion or the fixed portion; and a pair of second connecting portions directly connected to the other of the movable portion or the fixed portion, wherein a connection line of the pair of first connecting portions is perpendicular to a connection line of the pair of second connecting portions, as taught by Minamisawa’267, to provide an optical unit with a shake correction function in which a swing allowable range is surely restricted and a movement due to a drop impact or the like in an optical axis direction of a movable body is made small and thereby the size is reduced and durability is enhanced.
 Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa (WO2019221021) as applied in claim 1 above, and further in view of Sekimoto (JP2015072388).
As to claim 14/1, Minamisawa teaches wherein the fixed portion (39) comprises a base (43), the base (43) as shown in figure 3, but Minamisawa teaches the claimed limitation as discussed above except a stopping portion extending to the movable portion, and the optical axis passes the center of the stopping portion.
However Sekimoto teaches comprises a stopping portion (22b) extending to the movable portion (4) , and the optical axis passes the center of the stopping portion (22b) as shown in figure 5, for the advantageous benefit of providing the imaging lens is positioned with high precision.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Minamisawa in view of Minamisawa’267 by using the connecting element comprises: a pair of first connecting portions directly connected to either the movable portion or the fixed portion; and a pair of second connecting portions directly connected to the other of the movable portion or the fixed portion, wherein a connection line of the pair of first connecting portions is perpendicular to a connection line of the pair of second connecting portions, as taught by Sekimoto, to provide the imaging lens is positioned with high precision.
 Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa (WO2019221021) in view of Minamisawa (JP6412864) hereinafter said Minamisawa’864.
As to independent claim 18, Minamisawa teaches a driving mechanism, comprising: a fixed portion (39); a movable portion (17) that is movable relative to the fixed portion (39), and is used for holding an optical module (3) having an optical axis (L); a driving assembly (11, 23) for driving the movable portion (17) to move relative to the fixed portion (29); a connecting element (21) movably connected to the fixed portion (39) and the movable portion (17) as shown in figure 5;  
However Minamisawa teaches the claimed limitation as discussed above except a circuit board, wherein the optical module further comprises a substrate, and the substrate and the circuit board do not overlap each other when viewed along the optical axis.  
Minamisawa’864 teaches a circuit board (1800), wherein the optical module (1) further comprises a substrate (1900), and the substrate (1900) and the circuit board (1800) do not overlap each other when viewed along the optical axis  (L) as shown in figure 4, providing the size in the direction orthogonal to the optical axis direction of the optical unit with a shake correction function can be reduced.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Minamisawa by using a circuit board, wherein the optical module further comprises a substrate, and the substrate and the circuit board do not overlap each other when viewed along the optical axis, as taught by Minamisawa’864, to provide the size in the direction orthogonal to the optical axis direction of the optical unit with a shake correction function can be reduced.
 Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa (WO2019221021) in view of Minamisawa (US PG Pub 2019/0235267) hereinafter said Minamisawa’267.
As to independent claim 19, Minimisawa teaches a driving mechanism, comprising: a fixed portion (39); a movable portion (17) that is movable relative to the fixed portion (39), and is used for holding an optical module (3) having an optical axis (L); a driving assembly (11, 23) for driving the movable portion (17) to move relative to the fixed portion (39); and a connecting element movably connected to the fixed portion and the movable portion, wherein the connecting element (21) has an opening as shown in figure 1, 
However Minamisawa teaches the claimed limitation as discussed above except the optical module further comprises a circuit board partially disposed in the opening when viewed along the optical axis.
Minamisawa’267 teaches the optical module (210) further comprises a circuit board (71) partially disposed in the opening when viewed along the optical axis (L) as shown in figure 4, for the advantageous benefit providing an optical unit with a shake correction function in which a swing allowable range is surely restricted and a movement due to a drop impact or the like in an optical axis direction of a movable body is made small and thereby the size is reduced and durability is enhanced.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Minamisawa by using the optical module further comprises a circuit board partially disposed in the opening when viewed along the optical axis, as taught by Minamisawa’267, to provide an optical unit with a shake correction function in which a swing allowable range is surely restricted and a movement due to a drop impact or the like in an optical axis direction of a movable body is made small and thereby the size is reduced and durability is enhanced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	October 28, 2022